
	

113 HR 650 IH: Working for Adequate Gains for Employment in Services Act
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 650
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Ms. Edwards (for
			 herself, Ms. Schakowsky,
			 Mr. Rangel,
			 Ms. Lee of California,
			 Mr. Conyers,
			 Mr. Hastings of Florida,
			 Ms. Linda T. Sánchez of California,
			 Mr. Cleaver,
			 Mr. Grijalva,
			 Mr. Lewis,
			 Mr. Johnson of Georgia,
			 Ms. McCollum,
			 Ms. Pingree of Maine,
			 Mr. Rush, Mr. Honda, Ms.
			 DeLauro, Mr. Enyart,
			 Mr. Nadler,
			 Mr. Brady of Pennsylvania,
			 Ms. Wasserman Schultz, and
			 Mrs. Negrete McLeod) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to
		  establish a base minimum wage for tipped employees.
	
	
		1.Short titleThis Act may be cited as the
			 Working for Adequate Gains for
			 Employment in Services Act or the WAGES
			 Act.
		2.Base minimum wage
			 for tipped employeesSection
			 3(m)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(1)) is
			 amended by adding before the semicolon the
			 following:
			
				, except that, for purposes of this
			 paragraph, the cash wage paid such employee shall be not less
			 than—(A)$3.75 an hour beginning 90 days after the
				date of enactment of the Working for Adequate
				Gains for Employment in Services Act;
				(B)$5.00 an hour
				beginning 1 year after the date on which the change required by subparagraph
				(A) takes effect; and
				(C)beginning 2 years after the date on which
				the change required by subparagraph (A) takes effect and adjusted as necessary
				thereafter, 70 percent of the wage in effect under section 6(a)(1) but in no
				case less than $5.50 an
				hour.
				.
		3.Publication of
			 noticeSection 6 of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the end the
			 following:
			
				(h)Not later than 10 days prior to the
				effective date of any increase in the minimum wage for tipped employees in
				accordance with section 3(m)(1), the Secretary shall publish (in the Federal
				Register and on the Internet website of the Department of Labor) a notice
				announcing the adjusted required
				wage.
				.
		
